468 F.2d 1398
OIL WELL COMPANY, Plaintiff-Appellant,v.ALABAMA STATE DEPARTMENT OF REVENUE et al., Defendants-Appellees.
No. 72-1312 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 24, 1972.

John B. Scott, Jr., Carl E. Bolch, Jr., Montgomery, Ala., for plaintiff-appellant.
William J. Baxley, Atty. Gen. of Ala., William W. Livingston, Counsel, William H. Burton, Asst. Counsel, Dept. of Revenue and Asst. Atty. Gen., Montgomery, Ala., for defendants-appellees.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the basis of the court's order and judgment reported at 350 F.Supp. 416 (M.D.Ala.1971).


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I